Title: To George Washington from Lieutenant Colonel Benjamin Tupper, 4 June 1776
From: Tupper, Benjamin
To: Washington, George



Sir
Sloop Hester June the 4th A.D. 1776

there was two ships arived within the Hook Yesterday there is now at the Hook Eight Sail of Square wrigd Vessels and five small Craft besides the Asia & her small Tender, it is thought (but we cant certainly determine) that three of the Vessels which lately arivd is the Roe-Buck the Marcury & the Liverpool—Yesterday Morning three men made their escape from the Piratical fleet by the way of the Hook to Middletown, Immediately upon hearing of it yesterday I sent an express for the men that I might send them to head Quarters to be examined, but the People had Stupidly let them pass toward Philadelphia with out asking them scarsely a question however thus much the Officer which I sent pickt up that provision was very shorte on Board the fleet & that they were reduced to half Alowence

(May God Increase their want) Nothing extrodnary has hapned or has been Discovered—I am your Excellen[c]ys most obedent Humble Servt

Benj. Tupper Lt. Colo.

